Citation Nr: 1429529	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Craig Hardwick, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Claimant and her daughter



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1942 to August 1945, including service in World War II.  The Veteran died in July 2004.  The Claimant seeks to be recognized as his surviving spouse in order to claim VA death benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that the Claimant was not the legal surviving spouse of the Veteran.

This case was previously before the Board in September 2013, when it was remanded to afford the Claimant an opportunity to appear for a hearing.  In November 2013, the Claimant appeared at a Video Conference hearing before the undersigned.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran and the Claimant were married in 1949 and the Claimant had no reason to believe that the Veteran had not obtained a divorce from his first wife.

2. After a divorce and brief separation in 1970, the Veteran and the Claimant resumed living together and representing themselves as husband and wife in the state of Texas, which recognizes common-law marriage, prior to 2002, two years prior to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Standard

The appellant in this case seeks recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits.  

The law provides that VA death benefits may be paid to a surviving spouse who was married to a Veteran: (1) one year or more prior to a Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. § 3.54.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52. 

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), it was determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

The state of Texas, where the Veteran and the appellant resided, recognizes common law marriages.  The elements of a common law, or informal, marriage are (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  See Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Board shall consider all information and evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The record shows that the Veteran was married in 1935 to B. McC., with whom he had two children.  As recently as 1980, B. McC. had been in contact with VA asserting that she was still the legal spouse of the Veteran, and that they had never been to court or been divorced to her knowledge.

In 1949, the Veteran married the Claimant in Montgomery, Alabama, with whom he had several more children.  The Claimant has submitted a sworn statement that at the time of the marriage she believed that the Veteran's first marriage had been annulled or otherwise dissolved and he was free to enter into a legal union with her.

The Claimant has stated that she and the Veteran separated in 1971; the record indicates that the marriage was legally terminated.  However, the Veteran and the Claimant reunited not long thereafter and held themselves out as married and lived together continuously until the Veteran's death in July 2004. 

Sworn statements have been submitted by friends of the Claimant and by her children with the Veteran attest that the Veteran and the Claimant presented themselves in the community as husband and wife and lived together for many years.  It is the Claimant's contention that they entered into a common law marriage upon their reunion.  While there is some evidence they were separated again at some point, the witnesses all agree that they lived together continuously since at least 2002.  The Veteran's death certificate lists the Claimant as his surviving spouse/wife at the time of death.

The Claimant has also submitted a copy of a power of attorney given to her by the Veteran to handle his financial affairs and signed by him.  A second hand-written document dated April 2004 is also of record; it contains what appears to be the Veteran's signature asks "my wife" to have him discharged from a medical facility using the power of attorney.

At the hearing in November 2013, the Claimant and her daughter testified that the relationship between the Veteran and the Claimant was one of marital partners and they represented themselves as such in the community.  Although the Veteran did maintain his own residence, it was located in very close proximity to the Claimant's home and he spent most of his time at the Claimant's.  He suffered from illnesses which resulted in diarrhea and other unpleasant symptoms for which he preferred to have a private place to retreat.  However, the Veteran and the Claimant maintained joint banking accounts and joint credit cards and the Claimant took care of his household needs including cooking, cleaning, and nursing care.

Based on all the evidence set forth above, the Board finds that the Claimant is entitled to consideration as the surviving spouse of the Veteran.  While it is unclear if the Veteran's first marriage was ever legally terminated, the evidence supports the Claimant's statements that she knew of no reason her own marriage to the Veteran in 1949 was not valid.  If she was unaware of any legal bar to legal marriage, she would have been equally unaware of any legal bar to common-law marriage.  No competing claim for VA benefits has been advanced by any party.  As such, the deemed valid doctrine would apply.  

Even considering the statements of a separation between the Claimant and the Veteran prior to 2002, the relationship had clearly resumed and the elements of a common law marriage were again in effect by 2002.  The Veteran's choice to maintain a private residence as a personal retreat due to his health problems does not negate the continuity or nature of the relationship, especially in light of the testimony at hearing that the Veteran spent the majority of his time in the Claimant's home.  The relationship was in existence for well beyond the one-year minimum period at the time of the Veteran's death.  As a result, the criteria for recognition as a surviving spouse are established by the preponderance of the evidence and the claim is granted.  


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving VA death benefits is warranted and, to that extent only, the appeal is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


